[Cite as In re G.T., 2022-Ohio-595.]


                                           COURT OF APPEALS
                                        RICHLAND COUNTY, OHIO
                                       FIFTH APPELLATE DISTRICT



                                                          JUDGES:
IN THE MATTER OF: G.T.                            :       Hon. W. Scott Gwin, P.J.
                                                  :       Hon. Patricia A. Delaney, J.
                                                  :       Hon. Craig R. Baldwin, J.
                                                  :
                                                  :
                                                  :       Case No. 2021 CA 0065
                                                  :
                                                  :
                                                  :       OPINION



CHARACTER OF PROCEEDING:                              Apppeal from the Richland County Court of
                                                      Common Pleas, Juvenile Division, Case
                                                      No. 2019-DEP-00028

JUDGMENT:                                             Affirmed

DATE OF JUDGMENT ENTRY:                               March 1, 2022

APPEARANCES:



For Appellee RCCSB                                    For Appellant-Mother

CHRIS ZUERCHER                                        DARIN AVERY
Richland County Children’s Services                   Attorney for Mother
731 Scholl Road                                       105 Sturges Avenue
Mansfield, OH 44907                                   Mansfield, OH 44903
Richland County, Case No. 2021 CA 0065                                                     2


Gwin, P.J.

          {¶1}   Appellant appeals the July 23, 2021 judgment entry of the Richland County

Court of Common Pleas, Juvenile Division, overruling her objections, adopting the

December 7, 2020 magistrate’s decision, and awarding temporary custody of the child to

appellee Richland County Children’s Services Board (“RCCSB”).

                                     Facts & Procedural History

          {¶2}   M.G. is the Mother (“Mother”) of G.T., who was born on February 20, 2018.

S.T. is the father (“Father”) of G.T.

          {¶3}   On January 29, 2019, RCCSB filed a complaint alleging G.T. was a

dependent and abused child. The complaint alleged as follows: G.T. tested positive for

illegal substances at birth; both Mother and Father have substance abuse issues; Mother

was arrested in July of 2018 for a probation violation; G.T.’s maternal grandparents cared

for G.T. while Mother was in jail, and continued to care for him at the time of the filing of

the complaint; Father had minimal contact with G.T.; and Mother is not a suitable

caregiver due to substance abuse issues, criminal/legal issues, and a lack of parenting

skills.

          {¶4}   On the same day, RCCSB also filed a motion for temporary custody,

requesting the court place G.T. in the temporary custody of his maternal grandparents

with an order of protective supervision to RCCSB. The trial court granted the motion on

February 6, 2019. On February 8, 2019, the trial court appointed Jeanne Pitzer as the

guardian ad litem (“GAL”) for G.T.

          {¶5}   The trial court held a second adjudicatory hearing on March 5, 2019, and

set a final pre-trial conference for March 19, 2019. Counsel for Mother requested a
Richland County, Case No. 2021 CA 0065                                                    3


continuance of the March 19th date. The hearing was rescheduled to April 2, 2019. At

the hearing on April 2, 2019, the parties were unable to reach an agreement. The parties

requested a full evidentiary hearing as to whether G.T. was a dependent and/or abused

child, which the trial court set for May 7, 2019. The judgment entry issued after the April

hearing states, “[Father], with representation of counsel and under oath, and [Mother],

through counsel, each has waived the timeliness requirements for dispositional hearing

of R.C. 2151.35(B) * * * their counsel has assured the Court that he would forthwith supply

the Court with written waivers executed by each said parent.” Both Mother and Father

executed a “Time Waiver (Ohio Juvenile Rule 34(A) & O.R.C. 2151.35(B)(1))” that was

filed with the trial court on April 17, 2019.

       {¶6}    Mother failed to appear for the May 7, 2019 hearing. At the hearing,

RCCSB orally withdrew the abuse allegations. Father appeared at the hearing, waived

his trial rights, and agreed G.T. was a dependent child. Mother’s counsel did not object

on her behalf. The trial court found by clear and convincing evidence that, based upon

the agreement of Father, lack of objection by Mother’s counsel, and the recommendation

of RCCSB, G.T. is a dependent child pursuant to R.C. 2151.04(C). Father additionally

agreed that it is in the best interest of G.T. to be placed in the temporary custody of his

maternal grandparents. The trial court stated, “based on the agreement of Father, the

testimony of Father to Mother’s medical condition, lack of objection by Mother’s counsel,

and the recommendation of Children’s Services, this Court finds by a preponderance of

the evidence that it serves the child’s best interests to be placed in the temporary custody

of maternal grandfather * * * and to grant an order of protective supervision to children’s

services.” The trial court also found RCCSB made reasonable efforts to prevent the
Richland County, Case No. 2021 CA 0065                                                    4


continued removal of the child from the home through case planning, case management,

and regular contact with the child, Mother, Father, and caregivers.

       {¶7}   The magistrate issued a decision on May 20, 2019, finding G.T. is a

dependent child; placing G.T. in the temporary custody of Maternal Grandfather; and

granting an order of protective supervision to RCCSB. On June 6, 2019, the trial court

entered a judgment entry affirming and adopting the magistrate’s May 20th decision.

       {¶8}   The trial court held a review hearing on August 2, 2019. Mother did not

appear at the hearing. The trial court continued the temporary placement with maternal

grandparents and continued the order of protective supervision to RCCSB. The trial court

held another review hearing on September 20, 2019. Mother did not appear at the

hearing. The court continued temporary custody to maternal grandparents and the order

of protective supervision to RCCSB.

       {¶9}   On January 13, 2020, RCCSB filed a motion for disposition, requesting

temporary custody to the maternal grandparents be terminated, the order of protective

supervision be terminated, and that temporary custody be granted to RCCSB.

       {¶10} On January 28, 2020, B.T., the child’s paternal grandmother, filed a motion

to intervene and motion to modify disposition so that she could be named the legal

custodian of G.T. Father filed a motion for legal custody on February 10, 2020.

       {¶11} The magistrate held a hearing on February 28, 2020. Mother and Father

did not appear for the hearing. The magistrate denied B.T.’s motion to intervene, finding

she was not in loco parentis with G.T. B.T. filed objections to the magistrate’s order. B.T.

filed a second motion for disposition on March 12, 2020, requesting she be named the

legal custodian of G.T. The trial court denied both of B.T.’s motions on June 3, 2020.
Richland County, Case No. 2021 CA 0065                                                    5


B.T. filed another motion for legal custody on October 30, 2020. The trial court denied

the motion.

       {¶12} Mother filed a motion for disposition and legal custody on March 3, 2020.

Mother and Father filed numerous motions regarding visitation. On July 21, 2020, Jeanne

Pitzer was appointed as attorney for G.T., and the Freemans’ were appointed as guardian

ad litem’s for G.T.

       {¶13} On September 30, 2020, RCCSB filed an “amended motion for disposition,”

seeking to amend its January 13, 2020 motion for disposition to request that permanent

custody of G.T. be granted to RCCSB.

       {¶14} The magistrate held a hearing on September 24, September 25, and

November 6 of 2020 on the following motions: motion of RCCSB requesting temporary

custody to maternal grandparents be terminated, the order of protective supervision be

terminated, and temporary custody be granted to RCCSB; Father’s motion for legal

custody for himself and/or his mother B.T.; Mother’s motion for disposition asking the child

be returned to her custody; and multiple motions and proposed case plan amendments

with regards to visitation.

       {¶15} Erika Freds (“Freds”) was Mother’s counselor at Behavioral Rehabilitation

Services in Michigan, where Mother was treated beginning in November of 2019. Mother

participated in Smart Recovery, which is an “individualized plan” that is largely self-

directed.     Mother actively engaged in the program, completed the program, and

responded well to therapy. Mother’s father, T.G., paid for the rehabilitation program in

Michigan. Mother reported to Freds that G.T.’s Father was controlling, that she was the

“black sheep” of her own family, and that she had issues with her own father. Freds was
Richland County, Case No. 2021 CA 0065                                                        6


not aware if Mother had a one-on-one counselor as of the date of trial, but she

recommended it as part of Mother’s treatment plan. Freds did not know that Mother’s

rehabilitation was court-ordered.

       {¶16} Sharon Guzell (“Guzell”) owns the sober house Mother resides in. Mother

is one of five female residents at the house. Mother has her own bedroom, but utilizes a

community bathroom. There is no administrator that lives at the home. Guzell speaks

with Mother approximately three to four times per week. Guzell randomly drug tests

Mother with instant tests approximately once a month. Guzell testified that Mother, “is on

Adderall, which shows up as an amphetamine * * * that is the only thing that she has ever,

ever tested for in the drug screening.” When asked whether this was an appropriate

location for a child to live, Guzell stated, “yes,” but, “I wouldn’t put a child in sober living

probably.” After further questioning, Guzell stated she has never had a child at a sober

living house, but that the child would be safe in the home.

       {¶17} Mother testified she started over-using her medications when she was in

her 20’s, and she is now 38 years old. Mother is currently on Adderall to lower her heart

rate, Zolpidem (Ambien) in order to sleep, and Effexor. She admitted she previously

overused Adderall, occasionally buying it on the street when she ran out of her

prescription. Mother has been in rehab four times, but believes her most recent stay was

successful, whereas the previous ones were not. When asked what the longest period

of time was where she was not using street drugs and correctly using her medication, she

stated she has been sober and using her mediation properly since November of 2019.

       {¶18} Mother met G.T.’s Father at a rehab facility in 2015, and used non-

prescription drugs (heroin and methamphetamine) for eight months with him. She then
Richland County, Case No. 2021 CA 0065                                                   7


went to rehab in New Jersey. After she ran away from the rehab in New Jersey, she was

drug-free for approximately nine months. Mother stopped using drugs when she was on

probation out of Ashland County in 2017 because she was being drug-tested. In March

of 2019, she began using drugs again until she went to rehab in November of 2019.

Mother admitted to taking drugs while pregnant with G.T. Mother testified she no longer

struggles with drug addiction and she is not at risk for falling back into drug abuse.

        {¶19} Mother describes her daily treatment as reading and being “mindful.”

Mother admitted that Freds recommended counseling for her. Mother testified she could

not find any available counseling appointments, so she contacted the Complex Post

Traumatic Street Foundation, who she believes may help her find a virtual counselor. She

contacted the foundation to look for a counselor approximately two weeks before the trial

date.

        {¶20} Mother has a nervous system disorder called postural orthostatic

tachycardia syndrome (“POTS”). This affects her heart rate. Mother denied that her

condition makes it difficult to parent. She stated she works 10-13 hours per day, then

plays basketball. Mother has been employed since March, working as a receptionist. If

she gets custody of G.T., her parents will watch him while she is at work. Since G.T.’s

birth, there has never been a time where she has been alone with G.T., and completely

responsible for him both physically and financially. However, she now believes she can

be a good parent to G.T.

        {¶21} Mother has had no recent contact with G.T.’s father, and described him as

being abusive and controlling towards her. Mother describes her own father as being
Richland County, Case No. 2021 CA 0065                                                        8


emotionally abusive, psychologically abusive, and manipulative. However, her father paid

for her rehab stays and purchased a car for her.

       {¶22} On direct examination, Mother testified she was ready to take G.T. full-time,

and he would live at the sober house with her. On cross-examination, Mother testified

that she did not want G.T. living at the sober house and stated, “I wouldn’t want him living

in the, in the sober living house.” Mother has visited with G.T. several times per week at

her parents’ house.     She admitted there was a time that she did not visit him for

approximately a year because she was “not okay.”

       {¶23} Mother got two OVI’s in six years, one in 2015 and one in 2017. After that,

Mother was arrested on a possession of methamphetamine charge.

       {¶24} When asked why she did not appear at multiple court hearings throughout

the case, Mother stated she “was using drugs and I didn’t believe that I should fight for

my son, because I didn’t know if I would be a good mother.” However, she now believes

it is in G.T.’s best interest for her to have temporary custody of him.

       {¶25} T.G. is Mother’s father. He is currently retired, but previously worked as a

cardiologist. Mother moved in with her parents immediately after G.T.’s birth. G.T. had

several issues at birth, including a lactose deficiency and gross motor deficiencies.

Approximately four months later, Mother took G.T. and left. Three months later, Mother

asked her parents to take care of G.T. because she was sick.

       {¶26} T.G. has had custody of G.T. since October of 2018. When asked why he

did not file for legal custody of G.T., T.G. testified it has been a very difficult thing for he

and his wife to consider, but they are 70 years old, and feel they are too old to care for
Richland County, Case No. 2021 CA 0065                                                    9


G.T. permanently. T.G. wants G.T. to be loved, be without violence, and not be with

someone under the influences of drugs or alcohol.

       {¶27} Though T.G. could not remember any specific incidents of Mother passing

out within the past ten years, he testified Mother had “passing out spells” for a lot of her

life. During the past ten years, T.G. has seen Mother experience rapid heartbeat and

cognitive dysfunction or “brain fog.” When asked if there was any time after G.T. was

born that Mother’s POTS affected her, T.G. stated “yes,” and testified that Mother’s doctor

said POTS symptoms get worse after delivery of a child. T.G. testified it was obvious

very quickly that Mother would not be able to raise G.T., due to both her POTS and her

drug use. Mother was awake three to four days in a row, then would crash for two or

three days, and frequently she would not act normally. Thus, it was clear that T.G. and

his wife “would have to be hyper vigilant watching out for G.T. to make sure that, you

know, inadvertently [Mother] wouldn’t hurt him.”       However, Mother was unable to

recognize that she couldn’t care for G.T. and got very upset when T.G. would make such

a suggestion.

       {¶28} There was a period of time after T.G. got temporary custody of G.T. where

Mother did not visit for over a year. T.G. stated he is not doing any of this to control

Mother. Rather, this is all about G.T. and providing him the opportunity to have the best

chance he can possibly have at life. T.G. wants to believe that Mother can stay drug-

free, but feels it is chance that can’t be taken when there is such a young child involved.

       {¶29} T.G. was asked whether, given how well Mother is doing right now, it would

be in G.T.’s best interest to be with her. T.G. stated that he has seen Mother do well a

number of times, coming out of rehab four different times looking good, working, and
Richland County, Case No. 2021 CA 0065                                                    10


being productive. However, she has relapsed over and over again. T.G. is specifically

concerned about Mother’s belief that counseling is not important, despite it being

recommended by her rehab facility. T.G. does not think Mother is currently capable of

taking care of a child.

       {¶30} Alexandra Long (“Long”) is G.T.’s caseworker at RCCSB. Mother’s initial

case plan required her to complete a drug and alcohol assessment and follow all

recommendations, follow the terms of her probation, continue AOD treatment, and remain

sober. Long considered the recommendation from Freds to continue counseling as one

of the recommendations pursuant to the case plan. Mother is not in counseling and

Mother has not reported to Long that she has reached out to any counselors. Long does

not believe Mother will be able to maintain her sobriety without some sort of counseling

and continuing supportive services. Long does not think Mother sees her drug and

drinking problem as an ongoing, daily task that needs to be addressed; rather, Mother

views her treatment as completed since she went to a treatment facility. Long did not

offer Mother assistance with rent because Mother never informed Long she needed

financial assistance.

       {¶31} Long has visited the sober house where Mother resides. Long does not

believe it is appropriate place for a child to live because there are three other individuals

there in various stages of recovery, all utilizing communal restrooms and the main portion

of the house.

       {¶32} Long described the reasonable efforts of the agency. When G.T. was

voluntarily placed with his grandparents, the agency insured that visits occurred and

made sure there were services in place for contact with the parents to be safe. Long
Richland County, Case No. 2021 CA 0065                                                11


made referrals for Mother. Mother never asked Long for any type of financial assistance.

The agency has visited G.T. every month since the case was opened. Long kept in

monthly contact with Mother, however, there was a period of approximately six months

when she could not reach her, despite multiple attempts. Long requested drug screens

from Mother throughout the case. Up until recently, Mother refused. The agency also

attempted to find other family members to place G.T. with, but did not find another

appropriate placement.

      {¶33} Long does not believe legal custody to B.T. or temporary custody to Mother

is in G.T.’s best interest. Rather, she believes placing G.T. in the temporary custody of

RCCSB is in the best interest of G.T. This is due to Long’s concerns with Mother’s

housing situation, her lack of support system, the lack of counseling, and the lack of

demonstration of long-term sobriety and ability to care for a young child.

      {¶34} Sandi Freeman is the CASA/GAL for G.T. She recommended temporary

custody to RCCSB with Mother having visits, but not at the sober living house. Mrs.

Freeman has visited Mother at the sober house, and does not feel it is an appropriate

place for a child to visit or live due to the environment inside the home with recovering

addicts.

      {¶35} Gary Freeman is also the CASA/GAL for G.T. During the November portion

of the hearing, he reaffirmed it was his Mrs. Freeman’s recommendation to place G.T. in

the temporary custody of the agency.

      {¶36} Chelsea Healey (“Healey”) from RCCSB testified at the November portion

hearing. She attended a visit between Mother and Long in October of 2020 where Mother

inquired about rent assistance, and Long declined rent assistance for Mother. Healey
Richland County, Case No. 2021 CA 0065                                                   12


testified that it would have been a different answer had Mother started her case in a timely

manner and had inquired about assistance prior to the September hearing date.

       {¶37} B.T. is Father’s mother. She testified that Mother and Father were good

parents to G.T. when they lived in her home, but admitted that she observed Mother

“physically -off-balance” and in “slow motion” several times while taking care of G.T. when

he was a baby.

       {¶38} The magistrate issued a judgment entry on December 7, 2020.               The

magistrate initially stated that RCCSB’s “amended motion for disposition” filed on

September 30, 2020, requesting permanent custody be granted to RCCSB, was not

heard at these hearings, and would be set for a separate hearing. RCCSB later withdrew

their September 30th motion for permanent custody.

       {¶39} The magistrate found RCCSB made reasonable efforts to return G.T. to

Mother and/or Father through caseworker counseling, monitoring of the parties’

circumstances, referrals to appropriate service providers with regard to substance abuse

and lifestyle issues, and support of relative care.

       {¶40} The magistrate made detailed findings of fact with regard to Mother, Father,

and the child’s custodial and placement history. These findings of fact include: from the

date of the filing of the complaint, Mother was not hospitalized with “medical problems,”

but she and Father were living in B.T.’s home regularly consuming heroin and other

narcotics; Mother’s drug and alcohol abuse has led to frequent entanglement with criminal

law and at least four periods of inpatient substance abuse rehabilitation; Mother’s first

three rehab stays were unsuccessful and she fled programs prior to completion; Mother

suffers from a medical issue which interferes with her day-to-day functioning; Mother
Richland County, Case No. 2021 CA 0065                                                   13


takes Adderall for wakefulness and Ambien for sleep; Mother admits to past “overuse” of

prescription medications; maternal grandfather has observed concerning events of

Mother’s “brain fog” events recently while G.T. has been in Mother’s care; Mother

declined to participate in substance abuse counseling and treatment in 2019; in 2019,

Mother was found in possession of methamphetamine and was granted treatment in lieu;

Mother’s rehab as part of her criminal charge went positively and was she was discharged

to a “sober living house” in February of 2020; there is no live-in supervision in the sober

living house except for addicts in various stages of recovery; Mother first testified she

would consider having G.T. reside in the sober living house with her, but then indicated

she would not; Mother has had regular contact with G.T.; Mother obtained employment

with the help of a family friend; and B.T. provided the opportunity for Mother and Father

to feed their drug habit.

       {¶41} The magistrate determined it was not in G.T.’s best interests to return to

either of his parents “at this time.” As to Mother, the magistrate stated that, because of

her history, the court, “cannot yet find that her recovery is successful; however, the signs

of recovery are generally positive.     However, the Court must weigh her short-term

success against her long history of substance abuse and her clear physical challenges

and professed, self-diagnosed mental health issues in deciding whether she is the best

option” for G.T. Further, the magistrate noted the testimony of maternal grandfather that

he wanted G.T. be raised “away from drugs and violence.”

       {¶42} Based upon the evidence presented and the recommendation of the

CASA/GAL, the magistrate found, by a preponderance of the evidence, that custody to

Mother, custody to Father, and custody to B.T. was not in G.T.’s best interests. Rather,
Richland County, Case No. 2021 CA 0065                                                    14


it was in the best interest of G.T. that temporary custody be granted to RCCSB. The

magistrate thus denied Mother and Father’s motions for custody, and granted temporary

custody to RCCSB.

       {¶43} Mother filed objections to the magistrate’s decision on December 18, 2020,

arguing: (1) the magistrate erred in finding Mother’s medical condition interferes with her

day-to-day functioning; (2) the magistrate erred in finding mother takes “Adderall for

wakefulness” because all testimony indicated it alleviated her tachycardia and steadied

her heart rate; (3) the magistrate erred in finding that “others” observed Mother

experiencing medical issues while caring for G.T.; (4) the magistrate erred in finding

Mother declined counseling; (5) the magistrate erred in finding B.T. testified as to daily

narcotic use by Mother or Father; (6) the magistrate erred in finding RCCSB made

reasonable efforts to reunify the child with Mother, as the caseworker refused to help

Mother with rent; and (7) the magistrate erred in finding that temporary custody to RCCSB

served the child’s best interests.

       {¶44} The trial court issued a judgment entry on July 23, 2021, overruling Mother’s

objections, and adopting the December 7, 2020 magistrate’s decision. The trial court

found as follows: the testimony of B.T. established that Mother’s medical condition and

drug addiction problem interfered with her day-to-day functioning; from B.T.’s testimony,

it was evident that Mother had drug issues on numerous occasions; B.T.’s testimony

established that Mother’s medical issues prevented her from caring for G.T.; Mother used

Adderall to sleep; Mother did not seek counseling or treatment during a portion of the

pendency of this action; Mother’s living situation was not suitable for the child; the agency
Richland County, Case No. 2021 CA 0065                                                15


made reasonable efforts to reunify G.T. with Mother; and the magistrate did not commit

error in awarding temporary custody to the agency.

       {¶45} Mother appeals the July 23, 2021 judgment entry of the Richland County

Court of Common Pleas, Juvenile Division, and assigns the following as error:

       {¶46} “I. THE COURT ERRED IN FINDING THAT PLACEMENT WITH THE

AGENCY SERVED THE CHILD’S BEST INTERESTS.

       {¶47} “II. THE COURT ERRED IN FINDING THAT THE AGENCY MADE

REASONABLE EFFORTS TO PREVENT THE REMOVAL OF THE CHILD FROM THE

CHILD’S HOME, TO ELIMINATE THE CONTINUED REMOVAL OF THE CHILD FROM

THE CHILD’S HOME, OR TO MAKE IT POSSIBLE FOR THE CHILD TO RETURN

SAFELY HOME.

       {¶48} “III. THE COURT ERRED IN GRANTING TEMPORARY CUSTODY OF

THE CHILD TO THE AGENCY AND OVERRULING MOTHER’S MOTION TO REUNIFY.

       {¶49} “IV. THE TRIAL COURT ERRED IN MAKING NUMEROUS FACTUAL

FINDINGS CONTRARY TO THE MANIFEST WEIGHT OF THE EVIDENCE.”

                                             I. & III.

       {¶50} In her first and third assignments of error, Mother argues the trial court

committed error in finding that temporary custody to the agency was in the best interest

of G.T., and in overruling Mother’s motion to reunify.

       {¶51} Initially, we note, “[a]n award of temporary custody to a public or private

children’s services agency is substantially different from an award of permanent custody,

where parental rights are terminated.” In re K.A.C., 8th Dist. Cuyahoga Nos. 102000,

102002, 102005, 102006, 2015-Ohio-1158. Here, the “parent only loses temporary
Richland County, Case No. 2021 CA 0065                                                  16


custody of a child and retains residual parental rights, privileges, and responsibilities.”

R.C. 2151.353(A)(3)(c). For this reason, “the juvenile court employs the less restrictive

‘preponderance of the evidence’ standard in temporary custody cases as opposed to the

‘clear and convincing’ standard of evidence employed in permanent custody cases.” In

re Nice, 141 Ohio App.3d 445, 751 N.E.2d 552 (2nd Dist. Belmont). “Preponderance of

the evidence” means “evidence that is more probable, more persuasive, or of greater

probative value.” In re D.P., 10th Dist. Franklin No. 05AP-117, 05AP-118, 2005-Ohio-

5097.

        {¶52} The standard of review for a juvenile court’s award of temporary custody is

abuse of discretion. Id. Abuse of discretion occurs when a trial court acts unreasonably,

arbitrarily, or unconscionably. Blakemore v. Blakemore, 5 Ohio St.3d 217, 450 N.E.2d

1140 (1983). A juvenile court has broad discretion in the disposition of a dependent child.

R.C. 2151.353(A) and Juv.R. 29(D).

        {¶53} First, Mother repeats the arguments contained in her second assignment of

error concerning the reasonable efforts of the agency dealing with rental assistance and

Long not attempting to visit or contact Mother for six months, and argues this was a

reason to deny the agency’s motion and grant her motion for temporary custody. As

detailed below, we find there is competent and credible evidence to support the trial

court’s determination that the agency made reasonable efforts in this case. Thus, this is

not a basis on which the trial court should have denied RCCSB’s motion for temporary

custody.

        {¶54} Next, Mother contends the trial court abused its discretion in denying her

motion and in granting RCCSB’s motion because Mother could never achieve the long-
Richland County, Case No. 2021 CA 0065                                                    17


term sobriety that Long required in order for her to recommend reunification. Long

testified that she felt Mother would need to show sobriety for several years before Long

would be comfortable recommending full reunification between Mother and G.T.

However, when counsel for Mother suggested this completely precludes reunification,

Long responded that Mother has waited until the last-minute to do what she needed to

do, rather than working on her case plan when it was established. Long did not testify

that she would never recommend Mother reunify with G.T. Rather, she believes that

Mother’s sobriety is new, particularly in light of her significant history of addiction and

abuse of multiple substances, as testified to by both Mother and T.G., and wanted to see

more evidence of long-term sobriety.        Additionally, Long had concerns other than

Mother’s sobriety, such as the fact that she never, from G.T.’s birth, was solely financially

and physically responsible for him. This is not an award of permanent custody and Mother

retains residual parental rights, privileges, and responsibilities. R.C. 2151.353(A)(3)(c).

       {¶55} Mother also contends that she has complied with her case plan; thus, she

asserts the trial court committed error in denying her motion. We first note there was

testimony that Mother has not yet complied with her case plan, as she is not participating

in counseling and post-rehab supportive services that Long feels are necessary for

Mother’s long-term sobriety. Additionally, the successful completion of a case plan is not

dispositive on the issue of reunification. In the Matter of D.H., 5th Dist. Richland No. 2021

CA 0053, 2021-Ohio-3984.

       {¶56} Finally, Mother contends that temporary custody to RCCSB is not in the

best interest of G.T. In choosing among the alternatives the juvenile court has in the

disposition of a dependent child, “the best interest of the child is the court’s primary
Richland County, Case No. 2021 CA 0065                                                    18


consideration.” In re L.C., 2nd Dist. Clark No. 2010 CA 90, 2011-Ohio-2066. The trial

court has substantial discretion in weighing the considerations involved in making the

determination regarding a child’s best interests. In re K.H., 2nd Dist. Clark No. 2009-CA-

08, 2010-Ohio-1609.

       {¶57} We find the trial court did not abuse its discretion in finding, by a

preponderance of the evidence, that it was in the best interest of G.T. to grant temporary

custody to RCCSB. There is competent and credible evidence to support the trial court’s

decision.

       {¶58} Since G.T.’s birth, there has never been a time when Mother has been

solely responsible for the care of G.T. Mother is recently employed and sober, but this is

a new development after she did not work on the case plan for many months. Mother

has not yet enrolled in counseling as required by the case plan. There are unresolved

questions about Mother’s living situation and whether she will engage in the supportive

services necessary to remain sober.

       {¶59} Long believes placing G.T. in the temporary custody of RCCSB in in the

best interest of G.T. due to Long’s concerns with Mother’s housing situation, her lack of

support system, lack of counseling, Mother’s current lack of ability to care for G.T. full-

time, and the lack of sobriety for a sustained period of time. Similarly, Mr. and Mrs.

Freeman, G.T.’s GAL’s, believe it is in the best interest of G.T. for RCCSB to be granted

temporary custody.

       {¶60} When asked whether it was in G.T.’s best interest to be with Mother at this

point in time, it was T.G.’s opinion that it was not, as Mother has previously relapsed after
Richland County, Case No. 2021 CA 0065                                                    19


four rehab stays. T.G. does not believe she is currently capable of taking care of a child

full-time.

       {¶61} Based on the foregoing, we find the trial court had sufficient evidence to

determine, by a preponderance of the evidence, that temporary custody to RCCSB was

in the best interest of G.T. Further, we find the trial court did not abuse its discretion in

awarding temporary custody to RCCSB. Mother’s first and third assignments of error are

overruled.

                                                 II.

       {¶62} In her second assignment of error, Mother contends the trial court

committed error in finding RCCSB made reasonable efforts to prevent the removal of G.T.

from the home, to eliminate the continued removal of the child from the child’s home, or

to make it possible for G.T. to return safely home.

       {¶63} The juvenile court is required to make a determination that the agency has

made reasonable efforts to reunify the family at “adjudicatory, emergency, detention, and

temporary-disposition hearings, and dispositional hearings for abused, neglected, or

dependent children.” In re C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, 862 N.E.2d 816; In

the Matter of L.J., 5th Dist. Licking No. 2019 CA 0079, 2019-Ohio-5231.

       {¶64} “Reasonable efforts” are “honest, purposeful effort[s], free of malice and the

design to defraud or to seek an unconscionable advantage.” In re Weaver, 79 Ohio

App.3d 59, 606 N.E.2d 1011 (12th Dist. Butler 1992).              In a reasonable efforts

determination, the issue is not whether there was anything more the agency could have

done, but whether the agency’s case planning and efforts were reasonable and diligent
Richland County, Case No. 2021 CA 0065                                                 20


under the circumstances of the case. In the Matter of J.H., 5th Dist. Guernsey No.

19CA000025, 2019-Ohio-5184.

      {¶65} Mother believes RCCSB did not make reasonable efforts for two reasons.

First, because the agency did not help Mother with rent when she requested the help.

Second, because there was a period of approximately six months when Long did not

attempt to contact Mother because she thought she was not on the case plan.

      {¶66} As to the testimony about rent, Long testified at the initial hearing that

RCCSB never helped Mother with rent because Mother never informed Long she needed

financial assistance. At the continued portion of the hearing, Healey testified Mother did

ask for assistance with rent in October of 2020, however, it was too late in the process

and was only after the temporary custody hearing had already began. Long only denied

Mother assistance with rent after Mother told Long that she did not need financial

assistance, and Mother only inquired after the temporary hearing had already started,

and approximately a year-and-a-half after a case plan was established for Mother.

Additionally, Mother had not yet completed the program at the sober house when she

inquired about rental assistance, and had not yet looked at homes to rent or buy at the

time she made the request.

      {¶67} With regards to Long’s testimony that she did not contact Mother for a

period of months because she thought Mother was not working on the case plan, Long

admitted she did not attempt to visit with Mother from November of 2019 to June of 2020

because she did not believe Mother was on the case plan.

      {¶68} However, the reason why Long did not know Mother was working on the

case plan was because Mother was at a treatment facility in Michigan, and never notified
Richland County, Case No. 2021 CA 0065                                                  21


Long she was at the treatment center. As soon as Long attended a pre-trial at which she

found out Mother was on the case plan and in treatment, Long resumed visits with Mother.

Long also testified she was out on maternity leave for a few of these months. Thus, there

was nothing malicious and no design to defraud Mother or for the agency to gain an

unconscionable advantage; rather, there were valid reasons for Long’s actions.

Additionally, this period of time was soon after a six-month period of time during which

Long attempted to contact Mother multiple times, but Mother never responded to her and

did not appear for any court proceedings.

      {¶69} Long testified to the efforts the agency made. These included: insuring

visits occurred with various parties during the time that G.T. was voluntarily placed with

his grandparents; putting services in place for G.T.’s contact with his parents to be safe;

making referrals for Mother; visiting G.T. every month since the case opened; keeping in

monthly contact with Mother, except for the period where Mother would not respond to

her and for the period where she thought Mother was not on the case plan; requesting

drug screens from Mother that she refused until just prior to the temporary custody

hearing; and attempting to find an appropriate family member, other than his maternal

grandparents, to place G.T. with. Additionally, the record reflects that RCCSB established

a detailed case plan for both parents and held multiple team meetings with the parties

involved.

      {¶70} We find there is competent and credible evidence to support the trial court’s

determination that RCCSB’s efforts were reasonable and diligent under the

circumstances of the case. See In the Matter of O.W., 5th Dist. Stark No. 2021 CA 00091,

2022-Ohio-42; In re K.R., 9th Dist. Summit No. 29815, 2021-Ohio-495; In re B.S., 6th
Richland County, Case No. 2021 CA 0065                                                    22


Dist. Erie No. 19-052, 2020-Ohio-6775.         Mother’s second assignment of error is

overruled.

                                                IV.

       {¶71} In Mother’s final assignment of error, she argues the trial court erred in

making numerous factual findings contrary to the manifest weight of the evidence.

       {¶72} When conducting a manifest weight review, this Court “determines whether

in resolving conflicts in the evidence, the [finder of fact] clearly lost its way and created

such a manifest miscarriage of justice that the [judgment] must be reversed and a new

trial ordered.” State v. Thompkins, 78 Ohio St.3d 380, 678 N.E.2d 541 (1997).

       {¶73} Mother first contends the trial court erroneously found that her medical

condition, POTS, interfered with her day-to-day functioning.         Mother argues B.T.’s

testimony was not persuasive, and the letter from Mother’s employer demonstrates she

does well at her full-time job. We find there is relevant, competent, and credible evidence

supporting this finding of fact. T.G. testified that Mother has had “passing out spells” for

a lot of her life. During the past ten years, T.G. has seen Mother experience rapid

heartbeat and “brain fog.” When asked if Mother’s POTS affected her as far as G.T.’s

needs after he was born, T.G. responded, “yes.” T.G. described Mother being awake for

three to four days in a row, then crashing for two or three days. He stated that he and his

wife had to remain “hypervigilant” to make sure Mother did not inadvertently hurt G.T.

B.T. observed Mother “physically off-balance” and in “slow motion” several times while

taking care of G.T. when he was a baby.

       {¶74} As to Mother’s contention that the testimony of B.T. and T.G. was not

credible and the letter from her employer should have been given more weight than their
Richland County, Case No. 2021 CA 0065                                                    23


testimony, as an appellate court, we neither weigh the evidence nor judge the credibility

of the witnesses. Markel v. Wright, 5th Dist. Coshocton No. 2013CA0004, 2013-Ohio-

5274. A trial court may believe all, part, or none of the testimony of any witness who

appears before it. Rogers v. Hill, 124 Ohio App.3d 468, 706 N.E.2d 438 (4th Dist. 1998).

      {¶75} Similarly, the next factual finding Mother challenges, that the trial court’s

finding that “mother’s medical issues prevented her from caring for the child,” is also

supported by the above-described testimony of T.G. and B.T.

      {¶76} Mother next states the trial court’s finding that she “used Adderall to sleep”

was false because the testimony was that Adderall stabilized her heart rate. Mother is

correct that the testimony indicated Mother used Adderall to stabilize her heart rate and

keep her awake, but used Ambien for sleep. The trial court did incorrectly use the drug

name “Adderall” instead of “Ambien.” However, Mother’s own testimony is that she uses

a prescription sleep aid. While we agree the court erroneously stated “Adderall” instead

of “Ambien,” we find this is harmless error. The court “must disregard any error or defect

in the proceeding which does not affect the substantial rights of the parties.” Civil Rule

61; Sweeney v. Pfan, 5th Dist. Delaware No. 19 CAG 04 0030, 2019-Ohio-4605. The

use of the incorrect name of the medication did not affect Mother’s substantial rights.

      {¶77} Mother next contends the trial court’s finding of fact that “she did not seek

counseling or treatment during a portion of the pendency of this action” was against the

manifest weight of the evidence. We disagree. There is reliable, competent, and credible

evidence that Mother did not seek treatment and/or counseling for a portion of time after

the complaint was filed. Long testified that Mother could not be found for numerous

months after the complaint was filed. Mother admitted she did not visit with G.T. or start
Richland County, Case No. 2021 CA 0065                                                       24


on the case plan for approximately a year after the case was filed because she was “not

okay.” Additionally, Mother admitted that, despite the recommendation of Freds, she was

not in counseling at the time of the hearing. Both Long and T.G. are concerned about

Mother’s ability to demonstrate long-term sobriety without counseling and supportive

services. Long specifically testified that she does not believe Mother will be able to

maintain her sobriety without some sort of counseling and supportive services, and is

concerned that Mother does not see her drug and drinking problem as an ongoing task

that needs to be continually addressed.

       {¶78} While Mother states the trial court’s factual finding that “mother was absent

from the home of [B.T.] while the child was in her home,” is correct, she argues it is not

relevant because it was from a time period prior to the filing of the case. However, this

finding it not against the manifest weight of the evidence. There is competent and credible

evidence to support the factual finding, in the form of B.T.’s testimony.

       {¶79} As to the relevancy of the evidence, relevant evidence is “evidence having

any tendency to make the existence of any fact that is of consequence to the

determination of the action more probable or less probable than it would be without the

evidence.” Evid.R. 401. The issue of whether testimony is relevant or irrelevant is best

decided by the trial judge, who is in a significantly better position to analyze the impact of

the evidence. State v. Taylor, 39 Ohio St.3d 162, 529 N.E.2d 1382 (1988). Accordingly,

the admission or exclusion of relevant evidence lies within the sound discretion of the trial

court. Krischbaum v. Dillon, 58 Ohio St.3d 58, 567 N.E.2d 1291 (1991). We find the trial

court did not abuse its discretion in admitting this evidence and find it relevant, particularly

since it dealt directly with how Mother acted when G.T. was in her custody. As this Court
Richland County, Case No. 2021 CA 0065                                                      25


has previously stated, a parent’s history of drug use prior to the filing of a complaint

affected the condition or environment of a child, and a trial court is permitted to consider

the events that led to the filing of the complaint. In re A.C., 5th Dist. Richland No. 2020

CA 0053, 2021-Ohio-288, appeal not allowed, 163 Ohio St.3d 1440, 2021-Ohio-1896,

168 N.E.3d 1199.

       {¶80} Finally, Mother contends the trial court’s factual finding that “Mother did not

have suitable living quarters for the child” was against the manifest weight of the evidence.

Mother cites to portions of the testimony of Long and Guzell that the sober living house

was not unsafe in support of her argument. However, the balance of their testimony, and

the testimony of Mrs. Freeman, is competent and credible evidence of the trial court’s

factual finding as to the suitability of the sober living home as a home for G.T. Guzell

testified that while a child would likely be safe in the home, she “wouldn’t put a child in

sober living probably” and that she has never had a child in the sober living houses she

administers. Mother initially testified that she would bring G.T. to live with her in the sober

house, but then testified she would not want him living in the sober house. Long has

visited the sober house and testified she does not believe it is appropriate or suitable for

a child because there are three other individuals there in various stages of recovery, all

utilizing communal restrooms and the main portion of the house. Mrs. Freeman has also

visited the sober house, and stated she does not believe the sober house is an

appropriate place for G.T. to visit or live.

       {¶81} Mother also argues the trial court committed error and its judgment is not

supported by Ohio law because the trial court found that a sober living house is “per se

unsuitable.” However, the trial court made no such finding. The trial court made a factual
Richland County, Case No. 2021 CA 0065                                              26


finding that was supported by the testimony in this case about the specific sober house

that Mother was living in.

       {¶82} Mother’s fifth assignment of error is overruled.

       {¶83} Based on the foregoing, Mother’s assignments of error are overruled.

       {¶84} The July 23, 2021 judgment entry of the Richland County Court of Common

Pleas, Juvenile Division, is affirmed.

By Gwin, P.J.,

Delaney, J., and

Baldwin, J., concur